El Juez Asociado SeñoR Wole,
emitió la opinión del tribunal.
Francisco Irlanda y José Torres se entregaron a una riña «en Orocovis. De los autos se desprende que ambos fueron arrestados posteriormente. Mientras se desarrollaba esta lucha se reunió una gran multitud de personas, entre ellas el acusado y apelante en este caso, Juan López Guillama, policía que prestaba servicios en dicho pueblo. También vinieron otros policías, uno de los cuales agarró a José Torres, «que estaba sobre el otro contendiente, y el acusado Juan liópez Guillama agarró a Francisco Irlanda. La prueba de El Pueblo tendió fuertemente a demostrar que el acusado Juan López Guillama agredió a Francisco Irlanda varias veces. López Guillama fué convicto en la Corte de Distrito de Ponce del delito de acometimiento y agresión y sentenciado a pagar diez dólares de multa.
 En apelación una de las principales contenciones del apelante es que estos dos ciudadanos estaban fuera de la ley. Si bien no admite que él fué culpable de haber acome-tido y agredido a Francisco Irlanda, el apelante sostiene que el caso era uno que justificaba la intervención del policía y de actuar en la forma en que él lo hizo. No podemos estar en absoluto de acuerdo con esta contención. El deber de un policía es no usar más fuerza de la necesaria para efectuar un arresto. La prueba es indubitada al efecto de que Francisco Irlanda no ofreció resistencia alguna al policía que trató de arrestarlo. Es cuestión de menor importancia que *320Juan. López Guillama estaba emparentado con Torres, que también fué arrestado al mismo tiempo.
El apelante también comenta algo respecto al hecho de qne esta pequeña multa puede hacer que un policía sea sus-pendido o separado de su cargo, mas no es ésta cuestión que está ante las cortes.
Hubo algún conflicto en la prueba, pero de los autos no aparece nada que permita a esta corte hacer una distin-ción del acometimiento y agresión cometido en este caso de muchos otros que de ordinario vienen ante nos. En otras palabras, el Juez de Distrito de Ponce era la persona que estaba en mejor posición para considerar el conflicto de la prueba y no hallamos que hubiera error ni prejuicio.

La sentencia apelada debe ser confirmada.